{¶ 12} While I agree with the result reached by the majority, I write separately to emphasize that I do not advocate a broad rule that any motion raised in the trial court, but not ruled upon by the trial court, is impliedly overruled. Certain pretrial motions may be implicitly overruled because such motions merge into the trial court's final judgment entry. However, certain motions, for example, those filed after the entry of judgment, may raise new issues not *Page 6 
addressed in the court's final judgment and thus require a specific ruling on the merits. These cannot be said to merge into the trial court's final judgment. *Page 1